Citation Nr: 1029275	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  05-00 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

During the Veteran's lifetime, VA recognized the Veteran's World 
War II (WWII) service for VA benefits purposes.  He was a 
prisoner of war (POW) from December 1941 to September 1942.  The 
Veteran died in June 1989.  The appellant is advancing her appeal 
as the Veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) from a 
July 2002 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in May 2007 
and September 2009 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions by providing VCAA notice and obtaining a VA medical 
opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As noted above, the VA recognized the Veteran's WWII service for 
VA benefits purposes.  Thus, the issue before the Board is not 
whether the appellant is entitled to VA death benefits, but 
rather whether service connection is warranted for cause of 
death.  The Board notes that the appellant is not prejudiced 
given that the RO has adjudicated her claim (as reflected in 
August 2009 and March 2010 supplemental statements of the case) 
as a cause of death claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was a POW from December 1941 to September 1942.

2.  The Veteran died in June 1989; the death certificate lists 
the immediate cause of death as cardio-respiratory arrest with 
multiple organ failure (septicemia) as the antecedent cause of 
death; and pneumonia and septicemia as the underlying cause of 
death; with adenocarcinoma colon, esophageal mass, and 
malnutrition as other significant conditions contributing to 
death.  

3.  At the time of the Veteran's death, service connection had 
not been established for any disability.

4.  The disabilities that caused the Veteran's death were not 
manifested during the Veteran's military service or for many 
years thereafter, nor were they otherwise related to the 
Veteran's service.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  



Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in April 2002.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence and Hupp v. Nicholson, 20 Vet. App. 1 (2006), by 
providing notice of the requirements of a claim for entitlement 
for the cause of the Veteran's death.  
                                                                           
The RO provided the appellant with additional notice in November 
2003, June 2004, June 2007 and May 2008, subsequent to the 
initial adjudication.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence; and Hupp v. Nicholson, 20 Vet. App. 1 (2006), by 
providing notice of the requirements of a claim for entitlement 
for the cause of the Veteran's death.  

While the November 2003, June 2004, June 2007 and May 2008 
notices were not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional argument 
and evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in August 2009 
and April 2010 supplemental statements of the case, following the 
provision of notice in November 2003, June 2004, June 2007 and 
May 2008.  The appellant has received all essential notice, has 
had a meaningful opportunity to participate in the development of 
her claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  In any event, the appellant has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service and VA treatment records, assisted the 
appellant in obtaining evidence, obtained the Veteran's death 
certificate and obtained a March 2010 VA medical opinion.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; and 
the appellant and her representative not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

In a letter signed in June 2007, the appellant asserted that the 
Veteran's cause of death is all related to his POW-related 
diseases.  A copy of the Veteran's death certificate lists 
immediate cause of death as cardio-respiratory arrest with 
multiple organ failure (septicemia) as the antecedent cause of 
death; and pneumonia and septicemia as the underlying cause of 
death; with adenocarcinoma colon, esophageal mass, and 
malnutrition as other significant conditions contributing to 
death.  At the time of the Veteran's death, service connection 
was not in effect for any disability.  

In a claim of service connection for the cause of the veteran's 
death, evidence must be presented that links the fatal disease to 
a period of military service or to an already service-connected 
disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.312.  Evidence must be presented showing that a service-
connected disability is either the principal or contributory 
cause of death.  A service-connected disability is the principal 
cause of death when that disability, either singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must have 
substantially or materially contributed to death; combined to 
cause death; or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as cardiovascular disease, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.   Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

With regard to former POWs, 38 C.F.R. § 3.309(c) provides:

Diseases specific as to former prisoners of war.  (1) If a 
veteran is a former prisoner of war, the following diseases shall 
be service connected if manifest to a degree of disability of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is no 
record of such disease during service, provided the rebuttable 
presumption provisions of § 3.307 are also satisfied. Psychosis.  
Any of the anxiety states.  Dysthymic disorder (or depressive 
neurosis). Organic residuals of frostbite, if it is determined 
that the veteran was interned in climatic conditions consistent 
with the occurrence of frostbite.  Post-traumatic osteoarthritis.  
Atherosclerotic heart disease or hypertensive vascular disease 
(including hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia).  Stroke and its complications.

(2) If the veteran: (i) Is a former prisoner of war and; (ii) Was 
interned or detained for not less than 30 days, the following 
diseases shall be service connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is no 
record of such disease during service, provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  
Avitaminosis.  Beriberi (including beriberi heart disease).  
Chronic dysentery.  Helminthiasis.  Malnutrition (including optic 
atrophy associated with malnutrition).  Pellagra.  Any other 
nutritional deficiency.  Irritable bowel syndrome.  Peptic ulcer 
disease.  Peripheral neuropathy except where directly related to 
infectious causes.  Cirrhosis of the liver.  Further, for all 
claims that are received by VA on or after October 10, 2008, 
there is also a presumption of service connection for 
osteoporosis.  Presumption of Service Connection for Osteoporosis 
for Former Prisoners of War, 74 Fed. Reg. 44288 (Sept. 28, 2009) 
(to be codified at 38 C.F.R. pt. 3).  

The Board notes that service treatment records are negative for 
medical findings of 
cardiovascular disease, pneumonia, septicemia, adenocarcinoma 
colon, esophageal mass, and malnutrition.  On a May 1945 physical 
examination, the Veteran's cardiovascular system and x-ray of his 
lungs were noted as "negative."  On a medical examination dated 
in June 1945, the medical findings regarding the Veteran's lungs 
were again negative.  On a September 1945 report of physical 
examination, the Veteran's heart was deemed normal; and it was 
noted that x-ray of the chest was not necessary.  On an affidavit 
for Philippine Army personnel in January 1946, the Veteran 
responded, "None" when asked if to list a chronological record 
of wounds and illness incurred from December 1941.  On separation 
examination in February 1946, the Veteran's cardiovascular 
system, chest x-rays and lungs were clinically evaluated as 
normal.  No septicemia, adenocarcinoma colon, esophageal mass and 
malnutrition were noted on all of the aforementioned 
examinations.  

Post service, Veterans Memorial Medical Center treatment records 
from 1989 and his death certificate altogether show cardio-
respiratory arrest with multiple organ failure, pneumonia, 
septicemia, adenocarcinoma colon, esophageal mass, and 
malnutrition.  While not determinative by itself, it is also 
significant that there is no evidence of the above-listed 
disorders for approximately 47 years after service.  This lengthy 
period without complaint or treatment after service also suggests 
that there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Consequently, 
the one-year presumption of service incurrence for cardiovascular 
disease is not for application.  

There are no treatment records showing that any of the disorders 
are related to service. 

The Board recognizes the Veteran's prisoner of war status, and 
that malnutrition is recognized under the provisions of 38 C.F.R. 
§ 3.309(c).  The Board also acknowledges that malnutrition was 
listed on the Veteran's death certificate as one of the other 
significant conditions contributing to his death.  However, 
malnutrition did not substantially or materially contribute to 
the Veteran's death, combined to cause death, or aided or lent 
assistance to the production of the Veteran's death. When a VA 
examiner reviewed the Veteran's claims file in March 2010, she 
opined that the Veteran's death was not caused by or a result of 
malnutrition or any other nutritional deficiency.  

She noted that during the second day post operatively the Veteran 
developed fever, and signs and symptoms of sepsis with 
peritonitis, urinary tract infection and pneumonia as a cause of 
the infection.  It was noted that the Veteran was given several 
broad spectrum antibiotics, but remained tachypneic due to 
retained pulmonary secretions prompting placement of tracheostomy 
tube.  The VA examiner stated that the Veteran improved after 
placement of the tracheostomy.  However, the Veteran developed 
persistent tachypnea during his 25th hospital day until his 
death.  The VA examiner found that although the Veteran appeared 
malnourished during his last confinement, the malnutrition of the 
Veteran did not arise from his incarceration during WWII as a POW 
based on his 1986 POW examination which showed no residual of 
malnutrition, avitaminosis, beriberi, etc.  The VA examiner noted 
that the Veteran's 1944 and 1945 physical examinations were also 
normal.

The VA examiner found that the cause of the Veteran's 
malnutrition includes the esophageal mass, which causes dysphasia 
and does limit the Veteran's food intake causing malnutrition.  
Moreover, the VA examiner found that the Veteran was diagnosed 
with adenocarcinoma of the colon Dukes C.  She stated that cancer 
is a very debilitating and highly catabolic state causing 
malnutrition.  The VA examiner stated that the above causes of 
malnutrition did not arise from the Veteran's years as a POW, but 
were results of his terminal illness.

The Board acknowledges the appellant's assertion that the 
Veteran's cause of death is related to his POW-related disorders.  
In adjudicating a claim, the Board must assess the competence and 
credibility of lay statements of the appellant.  The Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  In 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal 
Circuit reaffirmed that VA must consider the competency of lay 
evidence in order to determine if it is sufficient to establish a 
nexus.  The appellant is competent to report the symptoms the 
Veteran had exhibited, but she is not competent to determine the 
Veteran's cause of death.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  

Based on the medical evidence of record, the Board finds that 
service connection for the Veteran's cause of death is not 
warranted.  Overall, there is no evidence that the disabilities 
that caused the Veteran's death were manifested during the 
Veteran's military service or for many years thereafter, or were 
otherwise related to the Veteran's service.  The Board 
sympathizes with the appellant for her loss.  However, the 
preponderance of the evidence is against a finds of a link 
between the Veteran's cause of death and his service.  The 
appellant's claim must be denied.  See Ruiz v. Gober, 10 Vet. 
App. 352 (1997).  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A. § 5107 (West 2002).  Therefore, entitlement to 
service connection for the Veteran's cause of death is not 
warranted.  


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


